DETAILED ACTION
This Office Action is with regard to the most recent papers filed 3/9/2022. 

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
On pages 9-11 of Applicant’s remarks, Applicant argues that 3GPP fails to disclose a “first AT command for an incoming multimedia call from a second device, the first AT command indicating one or more types of media to be used for the incoming multimedia call.”
Before directly addressing Applicant’s argument, it is first noted that the instant claim language is drafted in a broad fashion.  Though the claim is “for an incoming multimedia call,” the claim does not provide the specific nature of the AT command (e.g. what the command actually does, such as to provide a selection of one or more types of media for the incoming multimedia call).  Further, the term “indicating” does not provide for how such is “indicated,” where the term would allow for both explicit (e.g. parameters specifying the media) and implicit (e.g. the command is associated with other elements, where such associations, in itself, would serve to indicate) indications.
In support of the assertion of the failings of 3GPP, applicant argues that the portion of 3GPP provided for the first AT command for an incoming multimedia call is “a network request context activation,” where Applicant asserts that one of ordinary skill in the art would have known that a PDP context activation refers to activation of a packet data connection over which a network device and the network can exchange packets, and that such a POSITA would have known that PDP context activation is distinct from “a first AT command for an incoming multimedia call from a second device,” without any further detail with regard to this passage.  However, in the cited portion, it is disclosed that an MT can announce a network request for PDP context activation by issuing a RING to the TE, where the RING command is the pertinent disclosure, where such is sent from the MT to the TE.
Applicant proceeds to argue that a POSITA would have recognized that the +CRING is distinct from a PDP context activation, and that +CRING is a code generated by the TA.  However, as in the rationale provided in the rejection, which has not been addressed in Applicant’s remarks, +CRING is presented as a verbose alternative to RING, where a type may be provided.
Thus, Applicant has not addressed the rationale provided for the rejection, including the connection between the passages (RING and +CRING).  Further, as noted above, the claims do not provide specific detail of what the AT command is, nor has Applicant addressed what the AT command is beyond broadly asserting that the command different from a PDP context activation and +CRING.  It is recommended that the instant claims be amended to provide specific detail of what the AT command is, what the type of media is, and provide more specific language (e.g. replacing terms such as “indicating”).  Alternatively, Applicant can incorporate claims that were not addressed with a prior art rejection into the independent claims (e.g. claims 24-26).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,954,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially within the scope of the invention of the claims of ‘904, and thus are deemed to be an obvious variation.

Double Patenting
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,019,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially within the scope of the invention of the claims of ‘904, and thus are deemed to be an obvious variation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 19-21, 27-30, and 36 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by ETSI 3rd Generation Partnership Project (83GPP), "Digital cellular telecommunications system (Phase 2+); Universal Mobile Telecommunications System (UMTS); LTE; AT command set for User Equipment(UE)," 3GPP TS 27.007 V10.3.0 Release 10, (2011-04) (3GPP).
With regard to claim 19, 3GPP discloses a device in a wireless communications system, the device comprising: 
a Mobile Termination circuit (MT) to provide modem functionality for communications with other devices (3GPP: Page 9, Figure 1); and 
a Terminal Equipment circuit (TE) to provide application and user interface functionality, the TE connected to the MT using a Terminal Adaptor (TA) that provides an interface for exchange of attention (AT) commands and AT command responses between the TE and the MT (3GPP: Page 9, Figure 1), wherein the TE is configured to perform operations comprising: 
receiving, from the MT, a first AT command for an incoming multimedia call from a second device (3GPP: Page 219, 10.2.2.1.  The MT announces a network request for context activation to the TE.), the first AT command indicating one or more types of media to be used for the incoming multimedia call (3GPP: Pages 252-253.  +CRING is presented as a verbose alternative to RING, where a type can be provided using +CRING (e.g. “VOICE/REL ASYNC” or “VOICE.”; and 
in response to receiving the first AT command, sending a second AT command to the MT, the second AT command including instructions to reject at least one type of media of the one or more types of media to be used for the incoming multimedia call (3GPP: Page 219, 10.2.2.3.  The RING may be rejected, which would reject any types of media for the call.).

With regard to claim 20, 3GPP discloses the second AT command includes further instructions to accept the incoming multimedia call with remaining types of media of the one or more types of media excluding the at least one type of media (As the media types are “one or more,” the instructions provided accept any media types that were not rejected, which in the case of one media type (as in 3GPP) would be no media types.).

With regard to claim 21, 3GPP discloses the second AT command causes the MT to trigger a Session Initiation Protocol (SIP) media negotiation with the second device to accept, reject, or modify the one or more types of media to be used for the incoming multimedia call (3GPP: Page 219, 10.2.2.3.  The MT is triggered to reject the media, where the “negotiation” as claimed is specifically to perform one of the three actions.).

With regard to claim 27, 3GPP discloses wherein the device includes a mobile radio communication device, wherein the incoming multimedia call is one of a voice call, or a video call, and wherein the one or more types of media include at least one of a voice media type or a video media type (3GPP: Pages 252-253 and page 25, line 19.  The MT identification identifies it as a GSM phone.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-23 and 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP in view of US 2010/0061316 (Levenshteyn). 
With regard to claim 22, 3GPP discloses wherein the TE is configured to perform operations further comprising: sending an initial AT command to the MT, the initial AT command requesting information about supported connection types supported by the MT; and receiving an AT command response from the MT in response to the initial AT command, the AT command response including a list of connection types supported by the MT (3GPP: Page 25, 6.2, table 11).  3GPP fails to disclose, but Levenshteyn teaches that the supported connection types are uniform resource identifier (URI) types (Levenshteyn: Paragraphs [0011] and [0020]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have queries for supported URI types to benefit from the expandability of the AT commands (as a note, any command with the + symbol is an extended command), where having commands to query the URI type would enable interoperability of the mobile device with VoIP and other SIP services offered by the network using URI types.

With regard to claim 23, 3GPP fails to teach expressly, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the AT command response includes a parameter for each supported URI type (more specifically, when querying for information for making connections, it was well-known in the art to receive only one item (such as a preferred option or an only option.  Further, it should be noted that an indication of a supported URI type, in itself, would be a parameter).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the response include a parameter for each supported URI type to convey the information properly, whether providing a single URI type (where a “list” would include one or more elements unless specifically claimed to contain a plurality of elements) or multiple URI types.

With regard to claims 31-32, the instant claims are similar to claims 22-23, and are rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444